                          UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

                                                            )
In re:                                                      )    Chapter 11
                                                            )
REMINGTON OUTDOOR COMPANY, INC.,                            )    Case No. 20-81688-CJR
et al.,1                                                    )
                                                            )
                         Debtors.                           )    Jointly Administered
                                                            )

                      NOTICE OF PARTICIPANTS FOR SALE HEARING

         Wilma Blanton, in her capacity as guardian for Larry Blanton, Wilma Blanton,

individually, Justin Williams, and Ronald Blanton, by and through their undersigned counsel,

hereby identify the following participant for the September 23, 2020 sale hearing:

         Christopher A. Jones, Esq.
         WHITEFORD, TAYLOR & PRESTON L.L.P.
         3190 Fairview Park Drive, Suite 800
         Falls Church, VA 22042
         Telephone: (703) 280-9263
         Mobile: (703) 677-1491
         Email: cajones@wtplaw.com

Dated: September 15, 2020                          Respectfully submitted,


                                                   /s/ Christopher A. Jones
                                                   Christopher A. Jones (admitted pro hac vice)
                                                   WHITEFORD, TAYLOR & PRESTON L.L.P.
                                                   3190 Fairview Park Drive, Suite 800
                                                   Falls Church, VA 22042
                                                   Telephone: (703) 280-9263
                                                   Email: cajones@wtplaw.com

1
         The debtors in these chapter 11 cases (the “Debtors”), along with the last four digits of each Debtor's
federal tax identification number, as applicable, are: Remington Outdoor Company, Inc. (4491); FGI Holding
Company, LLC (9899); FGI Operating Company, LLC (9774); Remington Arms Company, LLC (0935); Barnes
Bullets, LLC (8510); TMRI, Inc. (3522); RA Brands, L.L.C. (1477); FGI Finance, Inc. (0109); Remington Arms
Distribution Company, LLC (4655); Huntsville Holdings LLC (3525); 32E Productions, LLC (2381); Great
Outdoors Holdco, LLC (7744); and Outdoor Services, LLC (2405). The Debtors’ corporate headquarters are
located at 100 Electronics Boulevard SW, Huntsville, AL 35824.




Case 20-81688-CRJ11             Doc 690 Filed 09/15/20 Entered 09/15/20 13:22:21                         Desc
                                  Main Document    Page 1 of 2
                                                      - and -

                                              Masten Childers, III (admitted pro hac vice)
                                              WHITEFORD, TAYLOR & PRESTON, L.L.P.
                                              161 North Eagle Creek Drive, Suite 210
                                              Lexington, Kentucky 40509
                                              Tel: (859) 687-6700
                                              Email: mchilders@wtplaw.com

                                              Counsel to Wilma Blanton, in her capacity as
                                              guardian for Larry Blanton, Wilma Blanton,
                                              individually, Justin Williams, and Ronald Blanton




                                      Certificate of Service

        I hereby certify that on September 15, 2020, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system which will send notification of such filing to all
parties registered to receive such service.


                                              /s/ Christopher A. Jones




                                                 2


Case 20-81688-CRJ11          Doc 690 Filed 09/15/20 Entered 09/15/20 13:22:21                 Desc
                               Main Document    Page 2 of 2
